              Case 13-18735-mkn       Doc 280     Entered 03/19/19 14:06:45       Page 1 of 3




     THE URBAN LAW FIRM
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 South Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   Electronic Mail: murban@theurbanlawfirm.com
                      nring@theurbanlawfirm.com
 5   Counsel for Creditors, Laborers Joint Trust Funds
 6

 7

 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                                            DISTRICT OF NEVADA
10

11
     In re:                                                  Case No.: BK-S-13-18735-MKN
12                                                           CHAPTER 7
13   SIX STAR CLEANING AND CARPET
     SERVICES, INC.,
14                                                           JOINDER TO OBJECTION TO
                                 Debtor.                     APPLICATION FOR ADMINISTRATIVE
15                                                           EXPENSES FOR ARBITRATOR, NUNC PRO
                                                             TUNC
16

17

18            Creditors, THE BOARD OF TRUSTEES OF THE CONSTRUCTION INDUSTRY AND

19   LABORERS HEALTH AND WELFARE TRUST; THE BOARD OF TRUSTEES OF THE

20   CONSTRUCTION INDUSTRY AND LABORERS JOINT PENSION TRUST; THE BOARD OF

21   TRUSTEES OF THE CONSTRUCTION INDUSTRY AND LABORERS VACATION TRUST; THE

22   BOARD OF TRUSTEES OF THE SOUTHERN NEVADA LABORERS LOCAL 872 TRAINING

23   TRUST (collectively “Trust Funds”), by and through their counsel of record, The Urban Law Firm,

24   hereby provide notice to the Court of their Joinder to the Objection to Application for Administrative

25   Expenses for Arbitrator, Nunc Pro Tunc filed by Laborers, Local 872 with this Court on March 4, 2019.

26

27   ///

28   ///

     135598
                                                         1
               Case 13-18735-mkn        Doc 280      Entered 03/19/19 14:06:45        Page 2 of 3




 1                                                      FACTS

 2             The Trust Funds adopt the stated facts in the Objection to Application for Administrative

 3   Expenses for Arbitrator, Nunc Pro Tunc filed by Laborers, Local 872 with this Court on March 4, 2019.

 4   Dkt. No. 279.

 5                                              LEGAL ARGUMENT

 6             Section 503 of the Bankruptcy Code allows for payment of administrative expenses from the

 7   bankruptcy estate. Under Section 503(b)(1)(A), the Court may approve the payment of those

 8   administrative expenses that are “the actual, necessary costs and expenses of preserving the estate.” 11

 9   U.S.C. § 503(b)(1)(A). As the Trustee correctly points out in its application for administrative expense,

10   the burden of proving payment of an administrative expense is appropriate rests with the party moving

11   for payment of that expense. In re DAK Industries, 66 F.3d 1091, 1094 (9th Cir. 1995). Here, the burden

12   is on the Trustee to prove the expense is actual and necessary for purposes of preserving the bankruptcy

13   estate.

14             As is demonstrated in the Objection filed by Laborers, Local 872, the cost of the arbitration to

15   Six Star should only be $1,500. There are four other parties on the same side as Six Star in the

16   arbitration and Six Star should not have to pay the costs of arbitration for those other parties. To do so in

17   the form of an administrative expense from the bankruptcy estate works a unique hardship upon the

18   creditors of this bankruptcy estate. The creditors of the bankruptcy estate—including the creditors filing

19   this joinder—will be subject to reduced assets of the estate available for a dividend should the

20   Bankruptcy Trustee’s administrative expense request be approved. To pay an additional $6,000 out of

21   the limited funds of this estate when the pro rata share of the bankrupt entity for the arbitration is only

22   $1,500 will be a waste of the estate’s assets. The estate should not be paying pro rata fees for other

23   parties in an arbitration. Doing so will harm creditors of this estate and are neither actual or necessary

24   expenses of this estate.

25   ///

26   ///

27   ///

28

     135598
                                                            2
              Case 13-18735-mkn        Doc 280     Entered 03/19/19 14:06:45        Page 3 of 3




 1                                                CONCLUSION

 2            The Trust Funds respectfully request the court reject the Trustee’s application for payment of

 3   administrative expense because the amount requested is not an actual and necessary cost of preserving

 4   the bankruptcy estate. To the contrary, the requested expense will actually waste the already limited

 5   estate assets.

 6   Dated: March 19, 2019                         THE URBAN LAW FIRM
 7                                                 /s/ Nathan R. Ring
                                                   MICHAEL A. URBAN, Nevada State Bar No. 3875
 8                                                 NATHAN R. RING, Nevada State Bar No. 12078
                                                   4270 South Decatur Blvd., Suite A-9
 9                                                 Las Vegas, Nevada 89103
                                                   Telephone: (702) 968-8087
10                                                 Fax: (702) 968-8088
                                                   Email: murban@theurbanlawfirm.com
11                                                         nring@theurbanlawfirm.com
                                                   Counsel for Creditors, Laborers Joint Trust Funds
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     135598
                                                          3
